DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the claims filled on 10/1/2020 that has been entered, wherein claims 1-22 are pending  and claims 11-22 are withdrawn.
Election/Restrictions
Applicant’s election of Invention I, claims 1-10 in the reply filed on 9/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "a gate connection electrode" in line 11.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if "a gate connection electrode" in line 11 is the same or different than the gate connection electrode recited earlier in the claim.  For the purposes of examination the limitation of “the gate connection electrode is electrically connected to the substrate connection electrode through a gate connection electrode penetrating the first gate insulating layer and the buffer layer” will be understood as “the gate connection electrode is electrically connected to the substrate connection electrode through a gate connection through-hole penetrating the first gate insulating layer and the buffer layer”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuan et al. (US 2020/0312886 A1).
Regarding claim 1, Yuan teaches a display device(Fig. 15) comprising: 
a first substrate(10) having a display area(100, Fig. 12, ¶0088, ¶0085) and a non-display area(200 outside of 100, Fig. 12, ¶0088, ¶0085) adjacent to the display area(100, Fig. 12, ¶0088, ¶0085), the first substrate(10) comprising a substrate through-hole(through-hole in 10 with 41/40 and 21/20) penetrating the first substrate(10) in a thickness direction; 
an etching stopper(11, ¶0055-56, wherein 11 is made of a different material then substrate 11and can perform the function of stopping etching) disposed on a first surface of the first substrate(10), the etching stopper(11, ¶0055-56) comprising a stopper through-hole(through-hole in 11 with 21/20) that overlaps the substrate through-hole(through-hole in 10 with 41/40 and 21/20) and penetrates the etching stopper(11, ¶0055-56) in the thickness direction; 
a data line(31a, ¶0047) disposed on the etching stopper(11, ¶0055-56); 
a substrate connection electrode(21/20, 41/40,¶0050, ¶0090) that fills the substrate through-hole(through-hole in 10 with 41/40 and 21/20) and the stopper through-hole(through-hole in 11 with 21/20), the substrate connection electrode(21/20, 41/40,¶0050, ¶0090) being disposed in the display area(100, Fig. 12, ¶0088, ¶0085) and electrically connected to the data line(31a, ¶0047); and 
a first pad(42, ¶0089) disposed on a second surface of the first substrate(10) opposite to the first surface and overlapping the substrate connection electrode(21/20, 41/40,¶0050, ¶0090), 
wherein the first pad(42, ¶0089) is electrically connected to the substrate connection electrode(21/20, 41/40,¶0050, ¶0090).

    PNG
    media_image1.png
    343
    668
    media_image1.png
    Greyscale

Regarding claim 2, Yuan teaches the display device of claim 1, wherein 
the first surface of the first substrate(10) is in contact with the etching stopper(11, ¶0055-56), and 
the substrate through-hole(through-hole in 10 with 41/40 and 21/20) is surrounded by an extension line of the second surface of the first substrate(10), an extension line of the first surface of the first substrate(10), and side surfaces of the first substrate(10).

Regarding claim 3, Yuan teaches the display device of claim 2, wherein the etching stopper(11, ¶0055-56) comprises: 
a first surface that is in contact with the first surface of the first substrate(10); and 
a second surface that is opposite to the first surface of the etching stopper(11, ¶0055-56), the stopper through-hole(through-hole in 11 with 21/20) is surrounded by an extension line of the first surface of the etching stopper(11, ¶0055-56), an extension line of the second surface of the etching stopper(11, ¶0055-56), and side surfaces of the etching stopper(11, ¶0055-56), and 
an average slope of the side surfaces(slope of 11 contacting 21/20) of the etching stopper(11, ¶0055-56) is greater than an average slope of the side surfaces(undefined slope of side surfaces contacting 10 on 41/40) of the first substrate(10).

Regarding claim 4, Yuan teaches the display device of claim 3, wherein the stopper through-hole(through-hole in 11 with 21/20) overlaps the first surface of the first substrate(10) in the thickness direction(Fig. 15).

Regarding claim 7, Yuan teaches the display device of claim 3, further comprising: 
a buffer layer(please see examiner annotated Fig. 15)  disposed between the etching stopper(11, ¶0055-56) and the data line(31a, ¶0047); and 
a first gate insulating layer(gate insulating layer of TFTs 31/30, ¶0047) disposed between the buffer layer and the data line(31a, ¶0047), 
wherein the data line(31a, ¶0047) is electrically connected to the substrate connection electrode(21/20, 41/40,¶0050, ¶0090) through a data connection electrode(32, ¶0075) penetrating the first gate insulating layer(gate insulating layer of TFTs 31/30, ¶0047) and the buffer layer in the thickness direction(please see examiner annotated Fig. 15).

Regarding claim 8, Yuan teaches the display device of claim 7, further comprising: 
a connection line(FPC, ¶0090) disposed on the second surface of the first substrate(10), 
wherein the connection line(FPC, not illustrated driving chip, ¶0051, ¶0090) is electrically connected to the first pad(42, ¶0089), and comprises a chip-on-film(FPC, ¶0090) disposed on the second surface of the first substrate(10) and mounted with a driving chip(not illustrated driving chip, ¶0051); and 
a second pad(please see examiner annotated Fig. 15) disposed on the second surface of the first substrate(10), wherein the second pad is electrically connected to the connection line(FPC, not illustrated driving chip, ¶0051, ¶0090), and the chip-on-film(FPC, ¶0090) is electrically connected to the second pad(please see examiner annotated Fig. 15).

Regarding claim 10, Yuan teaches the display device of claim 3, further comprising: 
a buffer layer(please see examiner annotated Fig. 15)  disposed between the etching stopper(11, ¶0055-56) and the data line(31a, ¶0047); 
a first gate insulating layer(gate insulating layer of TFTs 31/30, ¶0047) disposed between the buffer layer and the data line(31a, ¶0047); 
a gate connection electrode(portion of 32 inside of gate insulating layer of TFTs 31/30 and buffer layer, ¶0075) disposed between the first gate insulating layer(gate insulating layer of TFTs 31/30, ¶0047) and the data line(31a, ¶0047); and 
a first protective layer(please see examiner annotated Fig. 15) disposed between the gate connection electrode and the data line(31a, ¶0047), 
wherein the data line(31a, ¶0047) is electrically connected to the gate connection electrode(portion of 32 inside of gate insulating layer of TFTs 31/30 and buffer layer, ¶0075)  through a data connection electrode(portion of 32 inside of protective layer, ¶0075) penetrating the first protective layer(please see examiner annotated Fig. 15), and 
the gate connection electrode(portion of 32 inside of gate insulating layer of TFTs 31/30 and buffer layer, ¶0075) is electrically connected to the substrate connection electrode(21/20, 41/40,¶0050, ¶0090) through a gate connection through hole penetrating the first gate insulating layer(gate insulating layer of TFTs 31/30, ¶0047) and the buffer layer.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US 2020/0312886 A1) in view of Arihara et al. (JP 2013182853 A).
Regarding claim 5, Yuan teaches the display device of claim 3, further comprising: 
a buffer layer(please see examiner annotated Fig. 15) disposed on the second surface of the etching stopper(11, ¶0055-56) and disposed between the etching stopper(11, ¶0055-56) and the data line(31a, ¶0047).
 
Yuan is silent in regards to a roughness of a surface of the buffer layer that contacts the substrate connection electrode(21/20, 41/40,¶0050, ¶0090) is greater than a roughness of a surface of the buffer layer that does not contact the substrate connection electrode(21/20, 41/40,¶0050, ¶0090).

Arihara teaches a display device(Fig. 20g) wherein a roughness of a surface of the buffer layer(2, page 9, ¶02)  that contacts the substrate connection electrode(8, 7) is greater(page 10, ¶06) than a roughness of a surface of the buffer layer(2) that does not contact the substrate connection electrode(8, 7, page 9, ¶02). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yuan, so that wherein a roughness of a surface of the buffer layer that contacts the substrate connection electrode is greater than a roughness of a surface of the buffer layer that does not contact the substrate connection electrode, as taught Arihara, so that the buffer layer is excellent in surface smoothness on the surface on which the TFT element is formed resulting in preventing deterioration in characteristics of the thin film element due to fine unevenness while to improve the adhesion between the buffer layer and the substrate connection electrode(page 7, ¶04)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US 2020/0312886 A1) in view of Huang et al. (CN 110911424 A).
Regarding claim 6, Yuan teaches the display device of claim 3, further comprising: 
a buffer layer(please see examiner annotated Fig. 15)  disposed on the second surface of the etching stopper(11, ¶0055-56) and disposed between the etching stopper(11, ¶0055-56) and the data line(31a, ¶0047).

Yuan is silent in regards to an etching residue disposed on a surface of the buffer layer that contacts the substrate connection electrode(21/20, 41/40,¶0050, ¶0090), 
wherein the etching residue and the etching stopper(11, ¶0055-56) comprise a same material.

Huang teaches a display device(Fig. 7) wherein an etching residue(28, page 6, ¶05) disposed on a surface of the buffer layer(portion of 3 above 2, page 6, ¶05) that contacts the substrate connection electrode(2, page 6, ¶05), wherein the etching residue(28, page 6, ¶05) and the etching stopper(portion of 3 on vertical side of 2, Fig. 6) comprise a same material(page 6, ¶05). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yuan, so that an etching residue disposed on a surface of the buffer layer that contacts the substrate connection electrode, wherein the etching residue and the etching stopper comprise a same material, as taught by Huang, since it is necessary to ensure that the substrate connection electrode will not be damaged, due to the difficulty of controlling the etching rate, the etching residue of the insulating layer is prone to occur(page 6, ¶05).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US 2020/0312886 A1) in view of Liu et al. (US 2021/0210522 A1).
Regarding claim 9, Yuan teaches the display device of claim 3, wherein the display area(100, Fig. 12, ¶0088, ¶0085) comprises pixels(¶0058), each of the pixels(¶0058) comprising an emission area(please see examiner annotated Fig. 15) and a non-emission area(please see examiner annotated Fig. 15) disposed adjacent to the emission area, 
a light-emitting element(51/50 ¶0058) is disposed in the emission area, and the substrate connection electrode(21/20, 41/40,¶0050, ¶0090) overlaps the emission area(please see examiner annotated Fig. 15).

Yuan is silent in regards to an outer bank is disposed on the data line(31a, ¶0047) and disposed in the non-emission area the emission area is adjacent to the outer bank.

Liu teaches a display device(Fig. 1) comprising an outer bank(10, ¶0083) is disposed on the data line(70, ¶0073) and disposed in the non-emission area(area outside of 14) the emission area(area of 14) is adjacent to the outer bank(10, ¶0083). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yuan, to include an outer bank is disposed on the data line and disposed in the non-emission area the emission area is adjacent to the outer bank, as taught by Liu, in order to avoid light leakage phenomenon of the display substrate(¶0083).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 2021/0159303 A1) Discloses an display substrate.
Liu et al. (US 2020/0286921 A1) Discloses an display substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892